DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Per the claims filed 03/04/2021
Claims 1-21 are now pending.

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 1, namely “detecting an egress packet that is addressed to the inner address information associated with both the first virtualized computing instance and the second virtualized computing instance; and	in response to the determination that the egress packet specifies the first transport protocol information, …”, is novel due to reciting a step not present in the prior art. Namely, prior art does not teach determining when traffic is destined for an address that represents two different VMs, and then determining the correct routing of the traffic based on the transport protocol information associated with the traffic. The instant invention applies the novel improvement of considering transport protocol when routing packets in a virtualized network to be distinguished over the prior art. For example, prior art reference Chandrashekhar (US 20180063193 A1) at ¶212 discloses that a single IP address is used for all connections in a virtualized network. This is the same problem the instant invention is trying to solve, but it does not contemplate solving this problem by considering transport protocols of the packet being used to select the correct routing from a number of stored mappings.
	As such, Claim 1 is novel over the prior art and thus in condition for allowance. Independent Claims 8 and 15 recite substantially similar scope and are allowable for the same reasons. Dependent Claims 2-7, 9-14 and 16-21 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412